LACOMBE, Circuit Judge.
Neither the decree nor the injunction contain any reservation to defendant of the right to sell any of the old stock on hand. Upon the record, then, defendant is guilty of contempt. It is contended in its behalf that there was at the time of the entry of the decree some verbal agreement to allow it to dispose of the few infringing articles it1 then possessed. This contention is disputed, but apparently defendant’s officers believed such agreement was made. A nominal fine of $25 seems sufficient penalty, under these circumstances, for disobedience of the injunction.